MEMORANDUM **
Theodore Elko Luciow appeals from the 48-month sentence imposed following revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Miqbel, 444 F.3d 1173, 1176 & n. 5 (9th Cir.2006), and we affirm.
We conclude that the district court articulated sufficiently specific reasons for imposing a sentence outside the Chapter 7 recommended sentencing range. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000). Furthermore, the sentence is not unreasonable because the district court correctly considered the Chapter 7 policy statements and applied the factors enumerated in 18 U.S.C. § 3583(e). See United States v. Mix, 457 F.3d 906, 911-13 (9th Cir.2006).
To the extent that Luciow raises other contentions, those contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.